DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on 10/13/20.  Claims 1-20 are submitted for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raphael et al (USPN. 2021/0119970).

Regarding claims 1, 11 and 18, Raphael discloses a method, system and computer medium comprising: 
a memory storing a set of accounts and a set of attributes associated with the set of accounts and one or more processors configured to perform processing, the processing comprising (figs. 2 and 3, and par. 56, users/virtual clients, cloud network and file system comprising memory and processor):
accessing, by a computer system, a repository comprising metadata associated with a plurality of data assets, each data asset in the plurality of data assets comprising a plurality of data objects, the plurality of data assets associated with an external system that is communicatively coupled to the computer system (figs. 3 and 5, Information assets and metadata, items 306, 308 and 326, policy engine 310, cloud network 504 and par. 66-67, X Product and Catalog);
for a data asset in the plurality of data assets, identifying, by the computer system, based at least in part on the metadata, one or more configuration parameters that uniquely identify the data asset (pars. 67 and 78, asset and asset type “Financial”, “X Product Customer Data”);
 for a data object associated with the data asset, identifying, by the computer system, based at least in part on the metadata, one or more attributes of the data object that uniquely identify the data object (fig. 7 and par. 134, data and contextual attributes);
generating, by the computer system, a unique external object identifier for the data object based at least in part on the one or more configuration parameters associated with the data asset and the one or more attributes associated with the data object (figs. 8 and 9, item 804, pars. 141 and 143, form subexpressions for the assets based on metadata and policies); and
storing, by the computer system, the external object identifier for the data object in the repository (figs. 8 and 9, items 806 and 900-906, store the information asset with associations for identification/context).
  
2, 12 and 19. Raphael discloses a unique external identifier for the data asset based at least in part on the one or more configuration parameters associated with the data asset (figs. 8 and 9, item 804, pars. 141 and 143, form subexpressions for the assets based on metadata and policies).  

3 and 13. Raphael discloses further comprising storing, by the computer system, the external object identifier for the data asset in the repository (par. 66, file system).  

4 and 20. Raphael discloses, wherein the one or more configuration parameters comprise at least one of a hostname, a port identifier, an Internet Protocol (IP) address, a service name, a Universal Resource Locator (URL), a resource identifier, or a protocol type associated with the data asset (par. 51, security protection for data and resources, and user portal at least equated to port identifier).

5. The method of claim 1, wherein the one or more attributes of the data object comprise at least one of an object type, a folder type, a namespace, a path, or an internal identifier of the data object (figs. 5 and 7, par. 134, asset class and the type of attributes).  

6 and 14. Raphael discloses further comprising: receiving, by the computer system, a query related to the data object by a user of the external system (fig. 9 and pars. 146-147, search for assets); retrieving, based at least in part on metadata associated with the data object, the unique external identifier associated with the data object (fig. 9 and pars. 147, information asset identifier used to id information asset); retrieving information associated with the data object using the unique external identifier (fig. 9, item 906, pars. 147-148, asset is retrieved based on user context); and transmitting the information associated with the data object to the user (fig. 9, item 906, pars. 147-148, asset is retrieved based on user context and access by user is allowed).

7 and 15. Raphael discloses, further comprising: determining, by the computer system, based at least in part on the metadata associated with the data object, an update to the data object and reconciling a state of the data object in the repository based at least in part on the update, wherein transmitting the information associated with the data object comprises transmitting the information related to the update to the user of the external system (figs. 8 and 9, item 808, pars. 116, 119 and 143, update/change to metadata associated with data assets)

8 and 16,  Raphael discloses wherein the update to the data object comprises at least one of information related to a change in a name of the data object, information related to a time when the data object was last accessed, modified or refreshed, or information related to the number of times the data object was accessed (figs. 8 and 9, item 808, pars. 116, 119 and 143, update/change to metadata associated with data assets, based on timestamp difference).

9 and 17. Raphael discloses, further comprising: receiving, by the computer system, a query related to the data object by a user of the external system (fig. 9 and pars. 146-147, search for assets);  and determining, based at least in part on metadata associated with the data object, that no unique external identifier exists for the data object (par. 129 and 134, determine, enforce whether the policy descriptors are current and evaluate, and par. 147, object identifier may be built from metadata); and responsive to the determining, transmitting a request to create the unique external identifier for the data object (fig. 9, item 906, pars. 134, forming partially rules to information asset and pars. 147-148, asset is retrieved based on user context and access by user is allowed).


10. The method of claim 1, further comprising: retrieving information associated with the data object based at least in part on the unique external identifier associated with the data object (fig. 9, item 906, pars. 147-148, asset is retrieved based on user context and asset identifier); and transmitting information associated with the data object to the user of the external system (fig. 9, item 906, pars. 147-148, asset is retrieved based on user context and access by user is allowed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data processing: USPN 2021/0297451 -> Abstract
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 1, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153